Citation Nr: 1641272	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-20 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left foot disability. 

2.  Entitlement to service connection for psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty for training from May to September 1979 and on active duty from February 1981 to August 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2013, the appellant testified at a personal hearing before a Veterans Law Judge (VLJ), sitting at the RO.  A transcript of the hearing is of record.  In April 2014, the appeal was decided in part and remanded in part for further development.  Thereafter, the VLJ who presided at the March 2013 hearing left the Board.  In May 2015, the Board sent a letter to the appellant informing him of this and of his options for another Board hearing.  He was also informed that if he did not respond to the letter within 30 days of the date of the letter the Board would assume that he did not want another Board hearing.  The appellant has not responded to the letter.

The record before the Board consists solely of electronic records within Virtual VA, the Veterans Benefits Management System (VBMS) and the Veterans Appeals Control and Locator System (VACOLS).   


REMAND

Following its review of the record the Board has determined that further development is still required before the Board decides the appeal.  

With regard to the left foot claim, a May 2012 VA examiner opined that the Veteran's left foot disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  However, the rationale for this opinion was that the Veteran was seen only once in service for a dorsal contusion of the left foot after a motor vehicle accident.  The March 1981 service treatment record indicates that the Veteran had a slight left foot deformity as a result of a motor vehicle accident that occurred when he was small and that the injury in service happened when someone fell on his left ankle.  Thus, it appears the May 2012 VA examiner did not have an accurate view of the Veteran's medical history when forming the opinion.
At the June 2014 VA examination, the examiner only identified the burn on the dorsum of the left foot that was noted upon the Veteran's enlistment as a preexisting disability and did not discuss the slight deformity noted in the March 1981 service treatment record.  Moreover, neither examiner considered the fact that the Veteran had reported symptoms of a left foot disability in 1982 when he filed his original claim for service connection for that disability.  For these reasons, the Board determines that another VA opinion should be obtained that addresses the etiology of the Veteran's left foot disability.

With respect to the Veteran's claim of entitlement to service connection for psychiatric disability, medical evidence establishes that the Veteran has been given various diagnoses for his symptoms, including bipolar disorder, major depression, and schizophrenia.  A June 2014 VA examiner determined that the Veteran meets the criteria for schizophrenia and had symptoms of symptoms of an unspecified depressive disorder. 

Based on a review of the record, the June 2014 VA examiner opined that the Veteran's acquired psychiatric disorder preexisted military service and that military service did not aggravate or worsen his psychiatric symptoms, as he reported a consistent worsening of symptoms and functioning since their onset.  However, no acquired psychiatric disorder or associated symptoms were noted on the examination prior to his entrance onto active duty for training in May 1979 or the examination prior to his entrance onto active duty in February 1981.  Therefore, the Veteran is presumed to have been sound at enlistment.  Consequently, an opinion is needed that addresses whether the Veteran's acquired psychiatric disorder clearly and unmistakably preexisted his active service and clearly and unmistakably was not aggravated by his active service.    

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, another opinion should be obtained from a physician with sufficient expertise to determine the nature and etiology of the Veteran's left foot disability.  All pertinent evidence of record must be made available to and reviewed by the physician.

Based on the review of the record the physician should state a medical opinion with respect to each of the following questions.

Is it at least as likely as not (50 percent or better probability) that the Veteran's left foot disorder was present during his period of active service from February 1981 to August 1981 and if so, did the left foot disorder clearly and unmistakably exist prior to the Veteran's entrance onto active duty? 

With respect to any left foot disorder that the physician believes existed prior to the Veteran's entrance onto active duty in February 1981, did the disorder clearly and unmistakably undergo no permanent increase in severity as a result of service?  

For any pre-existing disorder that the examiner believes clearly and unmistakably underwent no permanent increase in severity as a result of the period of service in 1981, is there a 50 percent or better probability that the disorder originated during or is otherwise etiologically related to the period of active duty from May to September 1979.

With respect to any currently present left foot disorder that the physician believes was not present in service, is it at least as likely as not (50 percent or better probability) that the disorder is etiologically related either of the Veteran's periods of active service?

The rationale for each opinion expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person designated to provide the required opinions.

3.  When all indicated record development has been completed, all pertinent evidence of record should be made available to and reviewed by a psychiatrist or psychologist.  The psychiatrist or psychologist should be requested to identify all acquired psychiatric disorders that have been present during the period of the claim.  With respect to each identified disorder, the psychiatrist or psychologist should address the following:

Is it at least as likely as not (50 percent or better probability) that the disorder was present during the period of active service from February 1981 to August 1981 and if so, did the disorder clearly and unmistakably exist prior to the Veteran's entrance onto active duty? 

With respect to any disorder that the psychiatrist or psychologist believes existed prior to the Veteran's entrance onto active duty in February 1981, did the disorder clearly and unmistakably undergo no permanent increase in severity as a result of service?  

For any pre-existing disorder that the examiner believes clearly and unmistakably underwent no permanent increase in severity as a result of the period of service in 1981, is there a 50 percent or better probability that the disorder originated during or is otherwise etiologically related to the period of active duty from May to September 1979.

With respect to any currently present disorder that the psychiatrist or psychologist believes was not present in service, is it at least as likely as not (50 percent or better probability) that the disorder is etiologically related either of the Veteran's periods of active service?

The rationale for each opinion expressed must be provided.  If the psychiatrist or psychologist is unable to provide any required opinion, he or she should explain why.  If the psychiatrist or psychologist cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the psychiatrist or psychologist should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person designated to provide the required opinions.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




